Citation Nr: 0943284	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, claimed as jungle rot.

2.  Entitlement to service connection for blood poisoning, 
secondary to a bilateral foot condition claimed as jungle 
rot.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) 
from July 1963 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.



FINDINGS OF FACT

1.  The Appellant had significant tinea pedis with secondary 
cellulitis in 2006 that was not related to his ACDUTRA.  No 
treatment for any foot or skin disorder was demonstrated in 
ACDUTRA or until years after service.  Moreover, it is not 
apparent whether the Appellant currently has any residuals of 
his 2006 tinea pedis or cellulitis.

2.  The Appellant does not have cellulitis (claimed as blood 
poisoning) related to any service-connected disability or any 
event or occurrence during training.  Service connection has 
been granted for the residuals of a perirectal abscess rated 
noncompensably disabling since 1981.


CONCLUSIONS OF LAW

1.  Tinea pedis (claimed as jungle rot) was not incurred in 
or aggravated by, ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

2.  Cellulitis (claimed as blood poisoning) was not incurred 
in, or aggravated by ACDUTRA, nor is such disorder 
proximately due to the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 101(24), 106, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Appellant in May and September 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Analysis

The Appellant contends that he has a bilateral foot disorder 
related to his ACDUTRA.  Specifically, he stated that while 
he was in basic training, his feet caused medical problems 
due to the military socks and footwear.  The Appellant stated 
he had a waiver to wear white socks as well as had to use 
medication since his basic training.  Additionally, the 
Appellant contended that recently his foot condition had 
caused blood poisoning in his leg.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131; 
38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are silent as to any treatment for 
or diagnosis of any foot disorder.  A May 1963 report of 
medical history was silent to any skin or foot disorders.  An 
entrance examination of the same date noted normal skin and 
feet.  Likewise a report of medical history and examination 
upon separation from ACDUTRA dated November 1963 indicated 
normal feet and skin.  

Post service private and VA treatment records reflect 
treatment for various clinical conditions, but are silent to 
any complaints of or treatment for a bilateral foot condition 
until 2006.

Treatment records dated February to April 2006 noted 
treatment for significant tinea pedis and cellulitis.  A 
September 2006 letter summarizing the treatment from D.S.S., 
PA-C, indicated that the Appellant was initially seen for 
complaints of redness on the anterior aspect of the left leg 
for the two days prior.  Examination revealed significant 
tinea pedis and redness extending up the leg consistent with 
tinea pedis with secondary cellulitis.  Antifungal creams and 
antibiotics improved the condition.  

Subsequent VA treatment records dated February 2006 to July 
2008 were silent to any complaints of, treatment for, or 
diagnosis of any bilateral foot condition, or cellulitis.

While the Appellant had significant tinea pedis with 
secondary cellulitis, there is no objective evidence that the 
Appellant currently has any bilateral foot condition, or any 
blood poisoning or cellulitis.  Nor is there any objective 
medical evidence that his tinea pedis or cellulitis was 
related to his ACDUTRA.  Service treatment records are silent 
as to treatment for any bilateral foot disorder, despite the 
Appellant's contention that he was treated during training.  
The first indication of a foot disorder was in 2006, where 
significant tinea pedis with secondary cellulitis, nearly 43 
years after discharge from active training.  The Board notes 
that the passage of many years between discharge from active 
training and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  Here, the Appellant is 
competent to say that he was treated for tinea pedis during 
active training.  The Board finds, however, that his 
assertion that he has residual disability is not credible.  
As noted above, no bilateral foot disorder or cellulitis was 
evident when he was examined for separation from military 
training and no post service reference to any foot disorder 
was made until he submitted his initial claim for VA 
compensation benefits in April 2006, well over three decades 
following his training separation.  Thus, the claim of 
continuity of symptomatology can be given no credence.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Appellant's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of record fails to even suggest 
that the Appellant has chronic tinea pedis or cellulitis that 
are related to his tour of active duty for training.  

The Board further notes that under the circumstance of this 
case the Appellant is not entitled to a VA examination for 
the purpose of evaluating his claim for service connection 
for a bilateral foot disorder with secondary cellulitis.  
This is because under 38 U.S.C.A. § 5103A, such a medical 
examination is unnecessary for VA to make a decision on his 
claim as there is no competent evidence that the current 
disability or symptoms may be associated with service.  
38 U.S.C.A. §  5103A(d)(2)(B).  The Board finds that in view 
of the lack of evidence supporting the Appellant's claim, 
including the length of time that has expired since his 
discharge from training, any medical opinion linking the 
current diagnosis to the foot disorder and secondary 
cellulitis alleged to have occurred in training would be 
speculative and therefore not useful to VA in deciding the 
Appellant's claim.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  As was previously explained herein, VA has attempted 
to obtain competent evidence from the Appellant through the 
notice and assistance requirements of the VCAA, but the 
Appellant has not responded with the type of evidence 
necessary to substantiate his claim.  

Accordingly, the evidence of record does not show that the 
Appellant's tinea pedis and secondary cellulitis are due to 
service.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).






ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for cellulitis (claimed as blood 
poisoning) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


